Citation Nr: 1637308	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  03-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine, claimed as due to a right ankle disability.

2.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar.

3.  Entitlement to an increased rating for a right ankle disability with shortening of the right lower extremity, evaluated as 10 percent disabling effective February 28, 1978.

4.  Entitlement to an increased rating for posttraumatic stress disorder, evaluated as 10 percent disabling from February 28, 1978 and as 50 percent disabling effective April 29, 2002.

5.  Entitlement to a higher initial rating for a seizure disorder, evaluated as 20 percent disabling from April 10, 2013, to include an earlier effective date for service connection.

6.  Entitlement to a higher initial rating for a traumatic brain injury (TBI), evaluated as 10 percent disabling from April 10, 2013, to include an earlier effective date for service connection.

7.  Entitlement to an effective date earlier than April 29, 2002 for the award of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A March 1978 rating decision reduced the rating for the Veteran's psychiatric disability (then characterized as schizophrenia, latent type with brain disease due to trauma) from 30 to 10 percent, and the rating for his right ankle disability (then characterized as residuals of a fracture of the right lateral malleolus) from 20 to 10 percent, both effective July 1, 1978.  

As discussed below, it is determined that a notice of disagreement (NOD) was received from the Veteran's representative in April 1978 (3/31/78 VBMS Third Party Correspondence).  The NOD essentially renders moot a June 1978 rating decision that effectuated the rating reductions from February 28, 1978.  

A July 2002 rating decision, in pertinent part, awarded an increased 50 percent rating for PTSD from April 29, 2002, and denied a rating in excess of 10 percent for the Veteran's right ankle disability and entitlement to a TDIU.  He filed a NOD in August 2002 that the RO initially rejected, as it was unsigned.  He then submitted a signed copy in November 2002.  However, the RO took no further action at that time.  A September 2002 rating decision granted entitlement to a TDIU, effective April 29, 2002.

In February 2006, the Board remanded the issue of whether the August 2002 submission constituted a valid NOD as to the July 2002 decision.  In March 2006, the RO issued a statement of the case (SOC) on the underlying issues from the July 2002 rating decision (other than the earlier effective date claim for the TDIU, discussed infra), essentially finding the NOD valid.  The Veteran perfected his appeal as to those issues addressed in the July 2002 rating action.  (In November 2006, the Board again issued a remand directing compliance with its February 2006 remand regarding the question of the validity of the August 2002 NOD.  At that time, the Board was unaware that the RO issued the March 2006 SOC and that the Veteran perfected an appeal regarding the July 2002 rating action.  As the question of validity of the NOD was fully resolved, it is no longer in appellate status.)

In August 2006, the Veteran testified during a hearing conducted via videoconference that was chaired by one of the undersigned Veterans Law Judges.  A transcript of that hearing is of record.

In August 2008, the Veteran testified during another hearing conducted via videoconference chaired by another of the undersigned.  A transcript of that hearing is also of record.

In a December 2011 letter, the Board asked the Veteran if he wished to have a third hearing before a third Veterans Law Judge.  In correspondence received in January 2012, he indicated that he did not wish to appear for another hearing. 

In a March 2012 decision, the Board granted service connection for shortening of the right lower extremity and denied service connection for right hallux valgus.  The Board dismissed the Veteran's claims regarding entitlement to service connection for cervical spine arthritis; compensable ratings for a cornea scar of the left eye, a residual gunshot wound scar of the jaw region, and a residual scar, laceration, of the right forehead; and ratings in excess of 20 percent for gunshot wound residuals of the posterior right lower chest, Muscle Group II, and gunshot wound residuals of the left buttocks and left mid-lumbar area, Muscle Group XX. 

Also in March 2012, the Board remanded for further development the Veteran's claims of service connection for arthritis of the lumbar spine, a rating in excess of 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar, a rating in excess of 10 percent for a right ankle disability, and a rating in excess of 50 percent for mental impairment resulting from PTSD and traumatic brain injury to the Agency of Original Jurisdiction (AOJ).

A September 2012 rating decision effectuated the Board's grant of service connection for shortening of the right lower extremity, recharacterized the Veteran's ankle disability as a right ankle fracture with shortening of the right lower extremity, and continued the previously assigned 10 percent rating on appeal.

A May 2013 rating decision granted service connection for a seizure disorder, assigning an initial 20 percent rating, and a TBI, which was assigned an initial 10 percent rating, effective April 10, 2013.  

In the interest of simplicity, the Board has characterized the Veteran's psychiatric issue on appeal as entitlement to an increased rating for PTSD.  Nevertheless, all symptoms associated with the Veteran's mental impairment, prior to April 10, 2013, will be contemplated by the Board in the increased rating claim.

Regarding the Veteran's claim of entitlement to an earlier effective date for the grant of a TDIU, in July 2005, the Veteran testified during a hearing conducted before another Veterans Law Judge. 

In a February 2006 decision, the Board denied the Veteran's claim for an earlier effective date for the award of a TDIU.  In a July 2006 decision, the Board vacated the February 2006 decision and a July 2006 Board decision was issued in its stead that again denied entitlement to an earlier effective date for the award of a TDIU.

The Veteran appealed the Board's July 2006 decision to the United States Court of Appeals for Veterans Claims (court).  During that litigation, the VA Office of the General Counsel and the Veteran's attorney (the parties) filed a Joint Motion for Remand (JMR) requesting the court to vacate the Board's July 2006 decision, and remand the Veteran's claim for an earlier effective date for award of a TDIU to the Board for further development and readjudication.  In an March 2008 Order, the court granted the joint motion, vacated the Board's July 2006 decision, and remanded the matter to the Board for further adjudication.  The Board remanded the matter to the RO in March 2012 for further development in a separate decision. 

In a July 2014 letter, the Veteran was advised that the Veterans Law Judge who conducted his July 2005 hearing was no longer employed by the Board.  He was advised of his right to a new hearing by another Veterans Law Judge.  In August 2014, he responded that he did not want another hearing.  Thus, the Board considered his earlier effective date claim with the claims on appeal (other than his increased rating claim for hepatitis C).

In an October 2014 decision, the Board denied the Veteran's claims for ratings higher than 10 percent for a right ankle disability and 50 percent for PTSD, and an effective date earlier than April 28, 2002 for the grant of a TDIU.  At that time, the Board remanded his claims of service connection for arthritis of the lumbar spine, including as due to service-connected right ankle disability, and a rating higher than 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar, to the AOJ for further development.

The Veteran appealed the Board's October 2014 decision to the court.  During that litigation, the parties filed a Joint Motion for Partial Remand requesting the Court to vacate that portion of the Board's October 2014 decision that denied increased ratings for PTSD and right ankle disabilities and an earlier effective date for a TDIU, and remand his claims to the Board for further development and readjudication.  In a March 2016 Order, the court granted the joint motion, vacated the Board's October 2014 decision as to these claims, and remanded the matters to the Board for further adjudication.

In the Introduction to the March 2012 remand and October 2014 decision, the Board noted that, in an October 2005 letter, the Veteran had raised the issue of whether there was clear and unmistakable error (CUE) in the failure to award service connection for a "skull defect" at the time he submitted his original claim for service connection in December 1970 (10/5/05 VBMS Third Party Correspondence, p. 3).  This matter was referred to the AOJ for development and adjudication.

The Board also noted that, at the August 2008 hearing, the Veteran raised earlier effective date claims regarding the service-connected gunshot wound affecting Muscle Groups II and XX.  These matters were also referred to the AOJ for development and adjudication. 

The evidence of record appears to suggest that the Veteran has alcohol abuse due to his service-connected PTSD, as noted in the March 2016 Joint Motion (3/2/16 VBMS CAVC Decision, page 83).  A March 2013 VA examiner noted that the Veteran was hospitalized in 1995 for "thrombocytopenia and hepatomegaly secondary to alcohol abuse" (3/25/13 VBMS VA Examination, p, 4).  An April 2013 VA examiner noted those findings and others that the Veteran was "suffering withdrawal seizures from alcoholism" and was "self-medicating for a severe case of PTSD and combat injuries" (4/29/13 VBMS VA Examination, p. 3).  These statements may be construed as raising a claim of entitlement to service connection for alcohol abuse and any residuals of it, including thrombocytopenia and hepatomegaly, including as due to service-connected PTSD.  This matter has not been developed or considered by the AOJ.

In June 2016, the Veteran's attorney reiterated her January 2007 claim of whether there was CUE in a May 28, 1971 rating decision that considered his original service connection claims (6/30/16 VBMS Third Party Correspondence).

These matters have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

A review of the record shows that the AOJ has yet not completed the development requested by the Board in October 2014 regarding the issues of entitlement to service connection for arthritis of the lumbar spine, including as due to service-connected right ankle disability and a rating in excess of 30 percent for residuals of a gunshot wound to the head, to include a skull defect and scar.  A supplemental statement of the case has not yet been issued and the matters were not re-certified for appellate consideration.  Thus, this remand will not address these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Joint Motion, the parties agreed that the Board should consider whether the March and June 1978 rating decisions became final (3/2/16 VBMS CAVC Decision, pp. 79-81).  

In March 1978, the RO reduced the rating for the Veteran's psychiatric disability from 30 to 10 percent, and the rating for his right ankle disability from 20 to 10 percent from July 1, 1978.  

In the April 1978 statement, the Veteran's representative noted that the Veteran's service treatment records were incomplete and did not accurately reflect the severity of his gunshot wounds.  The representative contended that a February 1978 VA examination did not accurately represent the objective findings regarding the Veteran's right ankle disability and requested a search for the missing records and a new right ankle examination.  The Board construes this statement as a timely NOD with the assigned disability evaluations in March 1978.  

Thus, the March 1978 decision has not become final.  The Board notes that an appeal was fully perfected from a July 2002 rating decision addressing the evaluation of the right ankle and psychiatric disabilities.  As noted above, at the time the claim was perfected in August 2003, there existed a March 1978 rating decision that his since been determined to have been nonfinal.  Thus, the Board finds that the perfected claim as to the increased rating issues involving the right ankle and PTSD (both addressed in the Joint Motion) relate back to the March 1978 rating decision.  

The March 1978 rating decision was prompted not by a specific request for an increased rating, but by a periodic examination of the Veteran's service-connected disabilities.  Such examination was conducted on February 28, 1978 and this is deemed to be the claim date with respect to right ankle and PTSD claims.

Regarding the PTSD claim, the Board observes that, since the February 28, 1978 claim date there have been two revisions to the rating schedule.  The first revision was effective February 3, 1988.  Then, effective November 7, 1996, the schedular criteria were revised again.  The RO therefore must adjudicate the claim considering the relevant criteria for each portion of the rating period on appeal.  In total, there will be three sets of diagnostic criteria for consideration.   

With respect to the right ankle claim, although there have been no changes to the schedular criteria the RO must still apply the controlling criteria to the entire rating period on appeal, dating back to February 28, 1978.

Furthermore, the electronic file contains VA medical records regarding the Veteran's treatment dated to April 2015 (11/6/15 VVA CAPRI, p. 1).  His attorney submitted some VA medical records dated to November 2015 (3/14/16 VBMS Medical Treatment Record-Government Facility).  This suggests that there are relevant medical records to be obtained.  Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Fayetteville since April 2015 should be obtained.

The Board will defer consideration of the Veteran's claim for an effective date earlier than April 29, 2002 for a TDIU, as it is inextricably intertwined with the increased rating claims for psychiatric and right ankle disabilities.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011) modified, 26 Vet. App. 31 (2012).

Additionally, the May 2013 rating decision granted an initial 20 percent rating for a seizure disorder and an initial 10 percent rating for TBI, effective April 10, 2013.  The Veteran submitted a NOD as to the assigned disability ratings in August 2013 (8/12/13 VBMS Notice of Disagreement).  The Board is required to remand these issues so that a SOC case can be provided.  Manlincon v. West, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Fayetteville since April 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case that includes consideration of all issues on appeal.  Regarding his claims of entitlement to increased ratings for the right ankle disability and PTSD the relevant claim period is deemed to begin on February 28, 1978.  Regarding the psychiatric claim, the adjudication must consider all relevant versions of the rating criteria, including those in effect prior to February 3, 1988, those in effect from February 3, 1988, and those effective November 7, 1996.  He should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  It is further noted that the appeal of the initial 20 percent rating for a seizure disorder and an initial 10 percent rating for TBI, and the effective date for the award of service connection should be addressed in a separately issued statement of the case and should only be returned to the Board if properly perfected by the Veteran.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________         ___________________________
    MICHAEL E. KILCOYNE                            L. HOWELL
         Veterans Law Judge                              Veterans Law Judge
     Board of Veterans' Appeals                  Board of Veterans' Appeals 


_________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




